

SERVICES AGREEMENT
This Services Agreement (this “Agreement”) is entered into as of July 31, 2013
(the “Effective Date”), by and between athenahealth, Inc., a Delaware
corporation with a primary business address of 311 Arsenal Street, Watertown,
Massachusetts 02472 USA (hereinafter referred to as “Athena”), and Access
Healthcare Services USA, LLC, a Delaware limited liability company with a
primary business address of 8117 Preston Road, Suite 300, Dallas, Texas 75225
USA (“AHS USA”).
WHEREAS, Access Healthcare Services Private Limited, a company incorporated
under the Indian Companies Act with a primary business address of Kochar
Technology Park, SP-31AAmbattur Industrial Estate, Chennai 600058, Tamil Nadu,
India (“AHS India”), is the 100% owner of AHS USA and will cause [Access
Healthcare Services Philippines (or a similar name)], to be formed under the
laws of the Philippines (“AHS Philippines”, together with AHS India, the “AHS
Operating Companies”, AHS USA and the AHS Operating Companies, collectively, the
“AHS Entities”);
WHEREAS, Athena and AHS India are parties to a certain Non-Disclosure Agreement
dated as of September 5, 2012 (the “Existing NDA”);
WHEREAS, Athena, AHS USA, and AHS India entered into a certain Pilot Services
Agreement, effective as of November 19, 2012 (the “Pilot Agreement”), under
which AHS India provided business process services to Athena on a trial basis
for the purpose of Athena's evaluation of the potential for entry into a
longer-term definitive agreement between the parties thereto; and
WHEREAS, the parties hereto now desire to enter into such a definitive agreement
and have the AHS Operating Companies provide the services set forth in Appendix
A (together with any services set forth in a SOW entered into under this
Agreement after the date hereof, the “Services”) to Athena under the terms of
this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.    Relationship of Agreements
This Agreement supersedes the Pilot Agreement in all respects, and the Pilot
Agreement is hereby terminated in all respects, including any provision that
purports to survive such termination. In the case of any conflict between this
Agreement and the Existing NDA, the terms of this Agreement shall control, and,
regardless of any provision hereof to the contrary, the conflicting terms from
such agreement shall not be considered incorporated into this Agreement. There
are no other prior or collateral understandings or agreements between the
parties other than those specifically described herein.
2.    Term and Termination
a.    Term. The term of this Agreement shall commence as of the Effective Date
and will continue until the seventh anniversary thereof, renewing automatically
for successive two-year periods unless either party provides prior written
notice of its intent not to renew at least six months prior to the expiration of
the then-current term.
b.    Definition. For purposes of this Agreement, “Change of Control” means any
event or series of events after the Effective Date by which (i) any individual
or entity (or multiple individuals or entities acting in concert) becomes the
beneficial owner, directly or indirectly, of 50% or more of the equity
securities entitled to vote for members of the governing body of AHS India on a
fully-diluted basis (taking into account all such securities that such persons
or entities have the right to acquire pursuant to any option right); or (ii) any
individual or entity (or multiple individuals or entities acting in concert)
acquires the power to exercise, directly or indirectly, a controlling influence
over the management or policies of AHS India, or control over the equity
securities entitled to vote for members of the governing body of any of AHS
India on a fully-diluted basis (taking into account all such securities that
such persons or entities have the right


**CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



--------------------------------------------------------------------------------





to acquire pursuant to any option right) representing 50% or more of the
combined voting power of such securities.
c.    Termination for Cause by Athena. Athena may terminate this Agreement
and/or any SOW upon written notice to AHS USA if (i) (A) AHS USA materially
breaches Section 3(f) (exclusivity), Section 8 (Compliance with Laws), Section
10 (Non-Solicitation, Non-Compete), Section 11(b) (HIPAA), Section 13
(Intellectual Property), or Section 14 (AthenaNet Access and Use) of this
Agreement and does not cure such breach or default within thirty days after
receiving written notice from Athena to AHS USA specifying the breach or default
(provided that if the nature of any breach is such that a complete cure would be
impossible within such thirty-day period in the AHS Entities' reasonable
judgment, and if the AHS Entities have made commercially reasonable and good
faith efforts to cure such breach, then the cure period shall be extended for an
additional thirty days (resulting in a total of sixty days from the date of
notice for the cure)); (B) AHS USA materially breaches any provision of an SOW
or any of the other provisions of this Agreement not addressed in (A) above and
does not cure such breach or default within sixty days after receiving written
notice from Athena to AHS USA specifying the breach or default; (C) AHS USA
materially breaches the obligations or conditions in Section 12, such
termination will be immediate upon AHS USAs receipt of written notice from
Athena specifying the breach; (D) any of the AHS Entities makes any assignment
for the benefit of creditors, is insolvent, or is unable to pay its debts as
they mature in the ordinary course of business; (E) any of the AHS Entities
commits any material act of dishonesty, gross carelessness or willful misconduct
in material performance of this Agreement; or (F) any of the AHS Entities has
instituted by or against it any proceedings in bankruptcy or under any
insolvency laws or for reorganization, receivership, or dissolution (and if
involuntary, the proceeding is not dismissed within 60 days); (ii) a Change of
Control occurs and the amounts paid by Athena for the provision of the Services
during the twelve months preceding such Change in Control constituted more than
45% of the total revenue of the AHS Entities during that period; or (iii) Anurag
Jain ceases to be an officer or director of AHS India or an employee of AHS USA
during the Transition Period (as defined in Section 3(d)). Upon termination of
this Agreement pursuant to this paragraph, Athena shall have the right to
exercise the Buyout Option (as defined in Section 4(a)).
d.    Termination for Cause by AHS USA. AHS USA may terminate this Agreement
and/or any SOW upon written notice to Athena, if Athena (i) materially breaches
Section 13 (Intellectual Property) of this Agreement and does not cure such
breach or default within fifteen days after receiving written notice from AHS
USA specifying the breach or default; (ii) breaches its payment obligations
under this Agreement and does not cure such breach within ten days after
receiving written notice from AHS USA specifying the breach; (iii) materially
breaches any provision of an SOW or any of the other provisions of this
Agreement not addressed in clauses (i) or (ii) above and does not cure such
breach or default within sixty days after receiving written notice from AHS USA
specifying the breach or default; (iv) materially breaches the obligations or
conditions in Section 12, such termination will be immediate upon Athena's
receipt of written notice from AHS USA specifying the breach; (v) makes any
assignment for the benefit of creditors, is insolvent, or is unable to pay its
debts as they mature in the ordinary course of business; (vi) has instituted by
or against it any proceedings in bankruptcy or under any insolvency laws or for
reorganization, receivership, or dissolution (and if involuntary, the proceeding
is not dismissed within 60 days); or (vii) commits any material act of
dishonesty, gross carelessness or willful misconduct in material performance of
this Agreement.
e.    Termination for Convenience by Athena. Athena may terminate this Agreement
for convenience at any time in accordance with this Section 2(e). Athena shall
bear all reasonable transition and similar expenses of Athena and the AHS
Entities incurred in connection with a termination for convenience. Upon
termination of this Agreement pursuant to this paragraph, Athena shall have the
right to exercise the Buyout Option.
i.    Athena may elect to terminate this Agreement without paying any
termination fees, provided that it does so on [___]** notice to AHS USA and
provides the AHS Entities with work assignments that require a minimum number of
full-time equivalents (“FTEs”) to provide the Services during each of the
[___]** periods set forth in the table below, which minimum shall equal (A) the
product of (1) the number of FTEs providing the Services on the day immediately
preceding the date of notice of


2

--------------------------------------------------------------------------------





termination, multiplied by (2) the percentage set forth opposite the applicable
[___]** period in the table below, less (B) any FTEs providing the Services
under an SOW that is terminated for failure to meet quality or productivity
standards on or after the date of notice of termination. The wind-down set forth
in the table below will be spread as evenly as possible throughout the
applicable year.
For the [___]** period ending on…
…the percentage shall be:
the [___]** of the date of notice of termination
[___]**%
the [___]** of the date of notice of termination
[___]**%
the [___]** of the date of notice of termination
[___]**%
the [___]** of the date of notice of termination
[___]**%



ii.    Athena may elect to terminate this Agreement immediately on notice of
termination to AHS USA, provided that it pays a termination fee equal to the
product of (A) the average aggregate monthly revenue recognized by the AHS
Entities from the provision of the Services to Athena over the twelve full
calendar months immediately preceding the effective date of the termination,
multiplied by (B) the multiplier set forth in the table below opposite the
period during which such termination is to take effect.
If the termination is to take effect.
…then the multiplier is:
prior to the end of the Transition Period
[___]**
on or after the end of the Transition Period and prior to the third anniversary
of the end of the Transition Period
[___]**
on or after the third anniversary of the end of the Transition Period
[___]**



f.    Termination for Convenience by AHS USA. AHS USA may terminate this
Agreement for convenience on twelve months' notice at any time after the third
anniversary of the end of the Transition Period. If AHS USA gives notice of
termination for convenience, then [___]**.
g.    Services. Upon the termination of this Agreement, the AHS Operating
Companies will immediately cease providing the Services under all SOWs and, upon
termination of an individual SOW, the AHS Operating Companies will immediately
cease providing the Services under the applicable SOW.
h.    Transition Assistance. Unless AHS USA has terminated this Agreement under
Section 2(d), the AHS Operating Companies will provide a reasonable amount of
assistance to Athena in connection with the transition of the Services to Athena
or a third party; provided, however, that without AHS USAs written consent such
assistance will in no event be required beyond six months following the
termination date or expiration date (the “Transition Assistance Period”). Athena
will pay AHS USA its fees for such assistance, which fees will be consistent
with those fees usually and customarily charged by the AHS Entities to their
customers for similar services, and for those services for which there are no
established rates, the rate would be a commercially reasonable rate, together
with any out-of-pocket costs and expenses reasonably incurred by the AHS
Entities in connection with such services. If Athena requires that the Services
be transitioned to a third party, as a pre-condition to such assistance, Athena
will ensure that such third party signs a confidentiality agreement with the AHS
Entities that requires such third party to protect the AHS Entities'
confidential information with confidentiality terms no less stringent than those
set forth herein. In no event will the transition assistance provided by the AHS
Operating Companies to transition the Services to a third party include any
license to the AHS Entities' Property (as defined in Section 13(a)).
i.    Survival. The provisions of this Section 2, Sections 4 through 7, Section
9, Sections 10(a) and 10(b), Section 12, Section 13, and Sections 16 through 17
shall survive the termination of this Agreement, pursuant to the terms of such
Sections.


3

--------------------------------------------------------------------------------





3.    The Services
a.    Generally. The AHS Entities shall perform the Services in a professional
and workmanlike manner and in the locations and at the Service Levels specified
in Appendix A during the term of this Agreement. The AHS Entities shall not,
absent the prior written consent of Athena, subcontract any portion of the
Services, provided that Athena shall not unreasonably withhold consent for
certain IT and technology development services provided by affiliates of the AHS
Entities or entities that are affiliates of any family member of Anurag Jain, if
the entities providing such services comply with such requirements as may be
reasonably requested by Athena. The parties agree that Quibus Technologies
Private Limited (“Quibus”) will be providing certain IT and technology
development services under this Agreement and Athena hereby consents to Quibus's
provision of such services. Athena shall, at its cost and in a timely manner,
provide the information or materials and perform the actions required of it
under Appendix A. The failure of any of the AHS Entities to perform its
obligations under this Agreement shall be excused if and to the extent that its
non-performance is caused by Athena's failure to perform its obligations under
this Agreement or by circumstances beyond the reasonable control of the AHS
Entities. Any change to the scope of the Services may only be effected as an
amendment to Appendix A, executed in writing by the parties.
b.    Statements of Work; Change Requests. Prior to the implementation of any
new service or process to be included in the Services, the parties hereto shall
develop a mutually acceptable Statement of Work (an “SOW”) in a form similar to
that for each of the existing Services identified in Appendix A, which shall be
deemed to be included in and considered part of Appendix A once effective and
shall include the following:
i.    Process description
ii.    Basic employee skill profile
iii.    Projected volumes
iv.    Delivery location
v.    Unit of measurement
vi.    Price per unit
vii.    Productivity parameters (if applicable), including ramp-time for new
hires
viii.    Quality metrics (if applicable)
ix.    Turn-around-time requirements
The parties may agree in writing to any changes to the Services, including,
without limitation, any revisions to an SOW, or to correct or update an
assumption contained in an SOW that is inaccurate or has become inaccurate (a
“Change Request”). Each party may accept or reject in its sole discretion any
proposed Change Request submitted by the other party. Within ten business days
of receipt of each such request from the other party, the receiving party will
give written notice to the other party about what impact, if any, the proposed
Change Request would have on each party's obligations under an SOW, including
any changes in cost, if any, to Athena; the schedule associated with
implementing the Change Request; and any other consequential changes. If a party
elects to implement the Change Request in accordance with the details in the
notice from the other party, the parties hereto shall use commercially
reasonable efforts to enter into a mutually acceptable written agreement, which
shall serve as an amendment to Appendix A, within fifteen business days of such
election to effect the requested changes; no Change Request will alter the terms
and conditions of this Agreement. No Change Request will have any contractually
binding effect until such Change Request, or a writing based on such Change
Request and discussions, has been executed by an authorized representative of
each party.


4

--------------------------------------------------------------------------------





c.    Contribution of Resources
i.    Athena shall dedicate such personnel resources to the relationship as may
be reasonably necessary for the performance of its and AHS USA's obligations
under this Agreement.
ii.    Throughout the term of this Agreement, Athena shall have the right, at
its expense, to have one or more of its employees on site at each facility at
which the Services are provided, provided that such employees must comply with
any of the AHS Entities' security or other requirements while they are at the
facility and Athena will be responsible for obtaining any legal or regulatory
approvals for having such employee on site. Each of the AHS Entities shall
provide work space, materials, information, and other resources reasonably
necessary for such employees to perform their duties and shall reasonably
cooperate with the visa process and any other aspects of secondment for such
employees.
d.    Transition Period
i.    “Transition Period” means the period starting on the Effective Date and
ending on the earlier of (A) the date on which the AHS Entities have a total of
1,000 FTEs working on Athena's account or (B) the third anniversary of the
Effective Date.
ii.    Subject to the AHS Operating Companies' satisfaction of quality and
productivity standards, Athena shall provide the AHS Entities with work
assignments that require, and the AHS Entities shall provide staffing for, (A)
at least [___]** FTEs working on Athena's account by the first anniversary of
the Effective Date, (B) at least [___]** FTEs working on Athena's account by the
second anniversary of the Effective Date, (C) at least [___]** FTEs working on
Athena's account by the third anniversary of the Effective Date, (D) at least
[___]** FTEs working on Athena's account by the fourth anniversary of the
Effective Date, and (E) at least [___]** FTEs working on Athena's account by the
fifth anniversary of the Effective Date (the number of FTEs required to be
working on Athena's account by a particular date being referred to as a “Ramp-up
Milestone”).
iii.    With respect to any SOW, any failure, in any material respect, to meet
quality and productivity standards applicable to such SOW and to cure such
failure within sixty days of notice thereof shall result in no additional or
increased work being assigned to the AHS Entities under such SOW until such
failure is cured, except that the current level of work under such SOW will be
maintained. Failure to meet such standards, in any material respect, for any SOW
on three or more occasions shall constitute cause for termination of that SOW.
Upon either failure to cure within the required period or the termination of any
SOW, the parties hereto shall mutually agree upon new Ramp-up Milestones and the
number of FTEs that must be working on Athena's account to keep the restrictions
set forth under Section 3(f) in effect. Any such restrictions in effect
immediately prior to any such failure to cure or termination shall remain in
effect at least until the parties hereto so agree. If there are material
failures to meet quality or productivity standards across two or more SOWs
representing at least 50% of the services being provided by the AHS Entities to
Athena (measured using FTEs), and such failures are not cured within the
applicable cure periods, then such failures shall constitute cause for purposes
of Section 2(c).
iv.    After the AHS Entities have [___]** FTEs working on Athena's account, the
amount of service provided to Athena (measured by the revenue recorded) during
any calendar year may not decrease by more than [___]**% from the previous
calendar year's volume, excluding the volume under any SOW that is terminated
for the failure to meet quality and productivity standards at any point
following the beginning of that previous calendar year.
v.    Work assignments and mix during the Transition Period shall conform to a
transition plan being developed by the parties hereto, as it may be revised from
time to time by their mutual consent.


5

--------------------------------------------------------------------------------





e.    Dedicated Services
i.    From the Effective Date on and once and for so long as [___]** or more
FTEs are working on Athena's account in India, each of the AHS Operating
Companies will segregate Athena workflows and employees working on Athena's
account from their operations servicing other clients in a separate secured area
to which only employees providing the Services to Athena have access. The AHS
Entities shall employ measures to ensure that (A) employees never have access to
computer screens or content with respect to both the Services and services
provided to other clients of any of the AHS Entities; and (B) that employees of
the AHS Entities who are not working on Athena's account are prevented from
accessing or using any of Athena's Confidential Information.
ii.    Personnel of the AHS Operating Companies dedicated to working on Athena's
account shall not provide services to any other client of the AHS Entities
during the period that such personnel are dedicated to working on Athena's
account. For the avoidance of doubt, members of management of, and
administrators at, any of the AHS Entities who provide managerial or
administrative services, directly or indirectly, to clients of the AHS Entities
generally, including Athena, shall not be considered “dedicated to working on
Athena's account” and will not be prevented from accessing or using Athena's
Confidential Information to the extent required for such employees to provide
the Services.
iii.    Until [___]** FTEs are working on Athena's account in India, workspaces
and resources used by employees of AHS India working on Athena's account may be
used on separate shifts by employees of AHS India who are not working on
Athena's account.
iv.    Subject to compliance with applicable law, Athena may place its hardware
at the AHS Entities' facilities to help support production speed; the AHS
Entities shall be responsible for the safety and security of such hardware.
Athena shall be responsible for the costs directly associated with placing its
hardware at the AHS Entities' facilities, including maintenance, transportation,
customs, and any other government levies and for obtaining any licenses or
approvals from the applicable government or regulatory authority.
v.    Starting in 2015 and continuing throughout the term of this Agreement, the
parties hereto will explore Athena's leasing of space in the facility or office
park in which AHS India provides services to Athena and the possibility of
collaborative work on Athena's business.
f.    Exclusivity
i.    Attached hereto as Schedule 1 is a list of each existing and prospective
client of any of the AHS Entities that provides physician revenue cycle or
electronic health record products or services.
ii.    From the Effective Date until the first anniversary thereof, at all times
when the most recent Ramp-up Milestone has been met, and at all times after the
fifth anniversary of the Effective Date while at least [___]** FTEs are working
on Athena's account, the following restrictions shall apply:
A.    The AHS Entities shall not contract with any new clients that offer
products and services that are similar in function to any offering of Athena to
physician practices (e.g., any medical billing, practice management, electronic
health record, patient communication, medical referral, patient
pre-registration, insurance pre-authorization, health care business informatics,
or mobile medical informatics product or service) (any of the foregoing, a
“Competitive Offering”); provided that the AHS Entities may, at any time within
90 days following the Effective Date, contract with any prospective client of
any of them identified prior to the Effective Date. Upon the request of AHS USA,
Athena shall consent in writing to the AHS Entities providing products and
services to new clients that offer a Competitive Offering, which consent shall
not be unreasonably withheld or delayed; each such new client for which Athena
consents to the provision of products or services by any of the AHS Entities
shall be deemed to have been added to Schedule 2 without any further action by
the parties.


6

--------------------------------------------------------------------------------





B.    Each person who works or has worked on Athena's account shall not work on
the account of any of the AHS Entities' clients that are listed on Schedule 2
for six months after that person finishes working on Athena's account.
iii.    The obligations of the AHS Entities under this Section 3(f) shall
terminate upon the termination of this Agreement or the consummation of the
Buyout Option.
g.    [___]** Voice Services. AHS USA shall cause the AHS Entities to implement
a voice-based service in [___]** by March 31, 2014.
h.    Business Process Transformation. Throughout the term of this Agreement,
each party hereto shall make good faith efforts to commit reasonable time and
resources toward improving the efficiency and quality of the parties'
coordinated workflows involved in the provision of the Services, allocating to
this effort at least one full-time employee with sufficient skills and
experience to accomplish the mutually agreed process improvement goals. If they
have not done so already, the parties hereto shall, within 60 days following the
Effective Date, establish a common methodology that they will use to achieve
mutually agreed workflow efficiency and quality improvements. Any savings
realized from such initiatives would be shared on a mutually agreeable basis by
the parties. Athena will use good faith efforts to develop with the AHS Entities
hospital revenue cycle and payor-related business.
i.    Relationship Management
i.    Relationship Managers. Each party hereto shall appoint an individual
relationship manager to serve as the primary point of contact for all issues
concerning the relationship between the parties (“Relationship Manager”). Each
Relationship Manager will be reasonably available to discuss matters of mutual
concern with the other parties at the request of any of them. All Relationship
Managers will have direct access to the top executives at their respective
organizations to resolve issues promptly. Each party hereto may change its
appointed Relationship Manager at any time by giving written notice to the other
parties. The Relationship Managers shall meet, or conduct a telephone
conference, at least weekly, to clarify and mutually resolve matters arising
under this Agreement.
ii.    Information Flow. To inform the business process improvements
contemplated above, AHS USA shall provide the following information to Athena:
(A) a quarterly report of the financial performance of the AHS Entities'
operations dedicated to Athena, which shall include the units of the Services
provided, calculation of the degree to which the AHS Entities met service levels
and quality standards, and a list of salary ranges for each job title of
employees of the AHS Entities involved in providing the Services, together with
such additional information as the parties hereto may agree is relevant; (B) as
soon as practical after the Effective Date and each anniversary thereof, a list
of all employees of the AHS Entities working on Athena's account, together with
their job titles; (C) monthly and quarterly business reviews that cover the
production of each team under each SOW; hiring, training, and attrition metrics
for each of the AHS Operating Companies; and such other capacity and utilization
metrics as may be reasonably requested by Athena; and (D) monthly forecasts of
productivity for each Process identified on Schedule 3, along with a calculation
of the accuracy of the most recent forecast.
4.    Buyout Option
a.    At any time after the first anniversary of the Effective Date, and during
the term of the Agreement or after termination of the Agreement, pursuant to
Sections 2(c), 2(e), or 2(f), Athena shall have the right, at its sole
discretion, to purchase the operations of the AHS Entities dedicated to Athena
(the “Buyout Option”) by providing written notice to AHS USA stating its
intention to exercise such right. The operations of the AHS Entities would be
transferable to Athena, one of its affiliates, or a third party, and the
structure of such acquisition would be finalized prior to execution of the
purchase agreement effecting the buyout, as mutually agreed by the parties
hereto.


7

--------------------------------------------------------------------------------





b.    The parties hereto would use commercially reasonable efforts and work on a
mutually agreeable timeline to complete the purchase within six months from the
date of the written notice, or such other period as may be mutually agreed by
parties in writing.
c.    Any purchase would be contingent on Athena's satisfaction, in its sole and
absolute discretion, with the results of due diligence of each of the AHS
Entities and their respective operations. The AHS Entities would cooperate in
all aspects of the due diligence process. All transition-related expenses would
be borne by Athena; each party shall bear its own transaction expenses relating
to the purchase (e.g., lawyers and accountants).
d.    The purchase would include:
i.    acquisition of [___]**, including, but not limited to:
A.    [___]**; and
B.    [___]**;
ii.    [___]**;
iii.    [___]**;
iv.    [___]**;
v.    [___]**;
vi.    [___]**; and
vii.    [___]**.
e.    The purchase price under the Buyout Option would be the greater of (i)
[___]** and (ii) [___]**, in each case multiplied by the multiplier set forth in
the table below opposite the period during which the purchase occurs and less
the aggregate amount of outstanding principal and interest under any loans from
Athena to any of the AHS Entities and increased by the amount of any taxes paid
in advance by any of the AHS Entities in respect of the operations acquired by
Athena, to the extent that such taxes apply to the period following such
acquisition.
If the purchase is to occur...
then the multiplier is:
after the first anniversary of the Effective Date and before the end of the
Transition Period
[___]**
on or after the end of the Transition Period and before the third anniversary of
the end of the Transition Period
[___]**
on or after the third anniversary of the end of the Transition Period
[___]**

f.    For the purposes of this Agreement, [___]**. Such revenue shall be further
adjusted over the calculation period by each of the following for the operations
being acquired:
i.    [___]**.
ii.    [___]**;
iii.    [___]**; and
iv.    such other adjustments as the parties hereto may mutually agree upon.


8

--------------------------------------------------------------------------------





5.    Representations, Warranties, and Covenants of AHS USA. AHS USA represents
and warrants to Athena that:
a.    None of the AHS Entities or any of their respective employees or agents:
(i) has been convicted of a federal health care crime; (ii) has been excluded
from participation in any federal health care programs; or (iii) is currently
under investigation or involved in any legal proceeding which may lead to such a
conviction or exclusion, and they will notify Athena immediately if any of the
foregoing occur.
b.    During the term of this Agreement, the AHS Entities will implement and
maintain a compliance program intended to conform in material respects with the
guidelines set forth in the U.S. Sentencing Guidelines and the Office of
Inspector General's Compliance Program Guide for Third Party Medical Billing
Companies. Upon request, the AHS Entities will provide a copy of the compliance
plan for such program to Athena, on condition that such plan is treated as
Confidential Information.
c.    On a continuing basis throughout the term of this Agreement, the AHS
Entities shall not knowingly or as a result of gross negligence permit any
media, data, or software provided by any of them to Athena to contain any code,
virus, or other mechanism to disable, adversely affect, harm, or grant
unauthorized access or use to Athena systems, equipment, or data. AHS USA shall
promptly notify Athena of the discovery of any such code, virus, or mechanism.
d.    On a continuing basis throughout the term of this Agreement, that no
software provided by the AHS Entities to Athena or used by any of the AHS
Entities with respect to performance of the Services violates any applicable law
or regulation of the United States or any of its states or any of the laws of
India, the Philippines, or any other country in which the Services are provided,
or any of their states or political subdivisions, regarding export or import of
software, technology, or encrypted data, and that all necessary governmental
permits, licenses, and approvals have been obtained and will be maintained to
permit performance of the Services as contemplated in this Agreement.
e.    On a continuing basis throughout the term of this Agreement, that the
encryption software used by the AHS Entities in connection with the Services
complies substantially with the encryption requirements set forth in HCFA
Internet Security Policy issued November 24, 1998, as it may be amended or
updated from time to time, and provides encryption protection equal to or
exceeding 128 bit encryption.
f.    It has all requisite corporate power and authority to execute, deliver,
and perform its obligations under this Agreement; the execution, delivery, and
performance of this Agreement has been duly authorized by it; and all approvals,
authorizations, and consents of any governmental or regulatory authority
required in order for it to enter into and perform its obligations under this
Agreement have been obtained or granted.
g.    There have been no material breaches of the Existing NDA or the Pilot
Agreement.
6.    Representations, Warranties, and Covenants of Athena. Athena represents
and warrants to AHS USA that:
a.    Neither Athena, nor any of their respective employees or agents: (i) has
been convicted of a federal health care crime; (ii) has been excluded from
participation in any federal health care programs; or (iii) is currently under
investigation or involved in any legal proceeding which may lead to such a
conviction or exclusion, and it will notify AHS USA immediately if any of the
foregoing occur.
b.    During the term of this Agreement, it will implement and maintain a
compliance program intended to conform in material respects with the guidelines
set forth in the U.S. Sentencing Guidelines and the Office of Inspector
General's Compliance Program Guide for Third Party Medical Billing Companies.
Upon request, it will provide a copy of the compliance plan for such program to
AHS USA, on condition that such plan is treated as Confidential Information.


9

--------------------------------------------------------------------------------





c.    On a continuing basis throughout the term of this Agreement, it shall not
knowingly or as a result of gross negligence permit any media, data, or software
it provides to any of the AHS Entities to contain any code, virus, or other
mechanism to disable, adversely affect, harm, or grant unauthorized access or
use to any of the AHS Entities' systems, equipment, or data. It shall promptly
notify AHS USA of its discovery of any such code, virus, or mechanism.
d.    On a continuing basis throughout the term of this Agreement, that no
software provided by it to any of the AHS Entities violates any applicable law
or regulation of the United States or any of its states regarding export or
import of software, technology, or encrypted data, and that all necessary
governmental permits, licenses, and approvals have been obtained and will be
maintained to permit performance of the Services as contemplated in this
Agreement.
e.    On a continuing basis throughout the term of this Agreement, that the
encryption software used by Athena in connection with the Services complies
substantially with the encryption requirements set forth in HCFA Internet
Security Policy issued November 24, 1998, as it may be amended or updated from
time to time, and provides encryption protection equal to or exceeding 128 bit
encryption.
f.    It has all requisite corporate power and authority to execute, deliver,
and perform its obligations under this Agreement; the execution, delivery, and
performance of this Agreement has been duly authorized by it; and all approvals,
authorizations, and consents of any governmental or regulatory authority
required in order for it to enter into and perform its obligations under this
Agreement have been obtained or granted.
g.    There have been no material breaches of the Existing NDA or the Pilot
Agreement.
7.    Disclaimer
OTHER THAN THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR WARRANTIES TO ANY PERSON OR ENTITY WITH RESPECT TO
THE SERVICES. EACH PARTY SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON¬INFRINGEMENT. NO PARTY'S AGENT OR
EMPLOYEE IS AUTHORIZED TO MAKE ANY EXPANSION, MODIFICATION, OR ADDITION TO THIS
LIMITATION AND EXCLUSION OF WARRANTIES IN THIS AGREEMENT.
8.    Compliance with Laws
a.    The parties hereto shall comply with all applicable laws, rules, and
regulations in their performance of this Agreement. Each party will, at its own
expense, cooperate with, and provide any necessary information to, the other
parties to the extent reasonably required for such compliance.
b.    The parties will promptly negotiate in good faith to amend this Agreement
as necessary so as to incorporate any legally required contractual provisions
and to allocate fairly between them the costs and burdens, if any, associated
with performance of specific, legally required beyond those set forth herein or
otherwise existing as of the Effective Date.
c.    Compliance with New York Law
i.    To the extent that in connection with this Agreement each party hereto
receives or has access to health information sourced from or provided by the
State of New York or any agency thereof, it agrees to comply with the following
New York State AIDS/HIV Related Confidentiality Restrictions Notice:
“This information has been disclosed to you from confidential records, which are
protected by state law. State law prohibits you from making any further
disclosure of this information without the specific written consent of the
person to whom it pertains, or as otherwise permitted by law. Any unauthorized
further disclosure in


10

--------------------------------------------------------------------------------





violation of state law may result in a fine or jail sentence or both. A general
authorization for the release of medical or other information is not sufficient
authorization for further disclosure.”
ii.    No party hereto shall disclose Medicaid Confidential Data (as defined
under statues or regulations of the State or New York) without prior written
approval of the New York State Department of Health Office of Medicaid
Management.
iii.    To the extent that, in connection with the performance of this
Agreement, a party hereto receives or has access to eligibility data from
Medicare or any Medicaid Program, that party will restrict its access to such
Medicaid and Medicare eligibility data to the sole purpose of verification of
patient eligibility for Medicaid and Medicare benefits respectively where the
patient has requested such payment for medical services.
d.    Compliance with International Worker Protection Laws. Each of the AHS
Operating Companies will comply with employee and workplace laws, regulations,
and requirements in the countries in which it provides the Services and will
provide to Athena, upon Athena's reasonable request from time to time,
appropriate written assurances regarding the specific compliance steps and
measures that such AHS Operating Company has taken.
9.    Pricing and Payment
Athena shall pay to AHS USA the fees for the Services at the rates set forth in
each SOW in Appendix A hereto. AHS USA shall invoice Athena for the Services
provided each month by the 10th of the following month. Athena shall remit
payment to AHS USA for all invoiced amounts not subject to reasonable dispute by
wire transfer to a bank account designated by AHS USA within thirty days after
Athena's receipt of such invoice. If Athena does not cure any failure to pay
invoiced amounts on a timely basis within ten days after notice from AHS USA of
such failure, any unpaid balance will bear interest at 1.5% per month or, if
less, the maximum rate allowed by law. In case Athena disputes in good faith all
or any part of the invoice amount, then the same shall be communicated by Athena
to AHS USA within seven days from the date of receipt of invoice from AHS USA.
The parties shall mutually discuss and cooperate with each other to resolve the
dispute relating to the invoice and, in case the parties are not able to come to
a resolution, then the same shall be referred to a dispute resolution mechanism
in Section 17; provided, however, that Athena hereby agrees to pay the entire
undisputed invoice amount within the said payment period. All fees paid
hereunder are non-refundable. Athena shall make all payments due hereunder
without any right of set-off or chargeback. Within fifteen days after any
expiration or termination of this Agreement or any SOW, Athena will pay to AHS
USA any unpaid and undisputed fees due for the Services performed and other
applicable charges, taxes, costs, and expenses to the effective date of
termination or expiration, and AHS USA will credit (or pay in the event of a
credit that cannot be applied) any unapplied credits properly due with respect
to the Services performed to the date of termination or expiration, all as per
the terms of the applicable SOW. Athena shall pay all taxes, including sales and
use tax, but excluding any tax based upon the net income of the AHS Entities if
imposed by any government as a result of payments made to AHS USA under this
Agreement.
10.    Non-Solicitation; Non-Compete
a.    From the Effective Date until the first anniversary of the termination or
expiration of this Agreement (unless the Agreement is terminated for cause by
AHS USA), none of the AHS Entities shall, either directly or indirectly,
solicit, recruit, retain, or hire (whether as an employee, consultant, or
otherwise) any individual employed by Athena or any of Athena's Affiliates
without Athena's consent. During the one year period after the termination or
expiration of this Agreement, nothing in this section shall prohibit the AHS
Entities from (i) engaging in general solicitation efforts not targeted at
Athena or any of Athena's affiliates, such as, by way of example only, newspaper
advertisements, Internet postings, or job fair events, or (ii) hiring any
employee of Athena or any of Athena's affiliates who responds to any such
general solicitation efforts set forth in (i) with Athena's consent, which shall
not be unreasonably withheld.


11

--------------------------------------------------------------------------------





b.    From the Effective Date until the first anniversary of the termination or
expiration of this Agreement, none of the AHS Entities shall, either directly or
indirectly, solicit or encourage any client of Athena, or any potential client
of Athena which any of the AHS Entities had contact on behalf of Athena, to
purchase or use items or services competitive with those of Athena.
c.    During the term of this Agreement, none of the founders of the AHS
Entities will form another entity that is not performing Services for Athena and
offers a Competitive Offering to other clients or offers products or services to
any third party that offers a Competitive Offering. The foregoing will not
preclude the founders from any investments in any entities where the founders do
not have any involvement in the day-to-day operations of such entity.
11.    HIPAA
a.    Generally. During the term of this Agreement, Athena will provide the AHS
Operating Companies with access to “Protected Health Information,” as that term
is defined under the Health Insurance Portability and Accountability Act of 1996
and the regulations promulgated thereunder, as amended from time to time
(collectively, “HIPAA”). Each of the AHS Operating Companies is therefore acting
as a “Business Associate” (as defined under HIPAA) of Athena in the course of
performing the Services. Athena and the AHS Operating Companies therefore agree
to be bound by the Business Associate Terms and Conditions attached hereto as
Appendix B. The AHS Operating Companies shall not provide AHS USA with access to
any Protected Health Information at any time on or after the Effective Date,
and, if AHS USA should gain access to any Protected Health Information, AHS USA
shall immediately and automatically become bound by the terms set forth in
Appendix B.
b.    Security Measures. Capitalized terms used in this Section, but not
otherwise defined, shall have the same meaning as those terms in 45 CFR §§160
through 164. In addition to and without diminishing its other obligations under
this Agreement with respect to privacy, security, and confidentiality, the AHS
Operating Companies will:
i.    implement appropriate authentication and access controls to safeguard PHI
consistent with the requirements of HIPAA;
ii.    use appropriate encryption when it transmits PHI electronically;
iii.    not store PHI beyond periods necessary to perform work under this
Agreement and to conduct reasonable troubleshooting and quality control checking
in connection with performance of such work;
iv.    maintain a formal program to comply with privacy and security
requirements, including written policies;
v.    maintain a full-time privacy officer on location;
vi.    not perform or allow performance of any work under this Agreement other
than on the AHS Operating Companies' premises and ensure that such facilities
are guarded at all times and access to them is controlled by key cards and
posted guards or similar protection;
vii.    restrict entry into work processing areas by proximity cards or similar
protection; and
viii.    restrict employee access to the Internet, e-mail, and removable media
(including, without limitation, smart cards, USB devices, floppy disks, CDs,
DVDs, removable hard drives, and tapes) to deter removal of PHI from the AHS
Operating Companies' premises.


12

--------------------------------------------------------------------------------





12.    Confidentiality
a.    Definition. Subject to Section 12(b) below, “Confidential Information”
means any and all information pertaining to the business, products, services, or
technology of a party hereto, or any third party on whose behalf that party
holds such information in confidence, that is disclosed by that party (the
“Disclosing Party”) or its agents to another party (the “Recipient”) or its
agents, and (i) is identified as Confidential Information under any provision of
this Agreement; (ii) is clearly labeled or otherwise identified in writing as
confidential; (iii) is identified orally as confidential at the time of
disclosure with written confirmation within fifteen days thereafter; or (iv)
would be apparent to a reasonable person, familiar with the Disclosing Party's
business and the industry in which it operates, to be of a confidential or
proprietary nature the maintenance of which is important to the Disclosing
Party. Confidential Information shall include, but not be limited to,
information considered “Confidential Information” under either the Existing NDA
or the Pilot Agreement, financial information, business plans, marketing
strategies, research and development activities, trade secrets, computer
programs and codes, software design, network topology and security measures,
claims processing rules and procedures, data relating to customers and customer
transactions, pricing information, the terms of this Agreement (except to the
extent that such terms must be disclosed by Athena or the AHS Entities in a
filing with the Securities and Exchange Commission of the United States or
similar entity in another jurisdiction), and information relating to the
discussion or negotiation of any agreement or other relationship between any of
the parties hereto.
b.    Exceptions. Regardless of any other provision of this Agreement to the
contrary, Confidential Information shall not include any information that (i) is
or becomes publicly available (other than through unauthorized disclosure by the
Recipient or any of its affiliates, agents, or employees), (ii) is shown by
written record to have been in the possession of or known to the Recipient prior
to its disclosure hereunder, (iii) is shown by written record to have been
independently developed by the Recipient without access to or use of the
Confidential Information of the Disclosing Party, or (iv) is shown by written
record to have been made available without restriction to the Recipient by any
person other than the Disclosing Party or any of its directors, officers,
employees, attorneys, or other advisors without breach of any obligation of
confidentiality of such other person.
c.    Use and Disclosure. From and after the Effective Date, the Recipient shall
hold and maintain all Confidential Information in the strictest confidence,
without disclosure to any third party absent the prior written consent of the
Disclosing Party, and shall use such information solely for the purpose of
performing the Recipient's obligations under this Agreement. The Recipient shall
use reasonable care to maintain the confidentiality of Confidential Information,
provided that such care shall be at least as great as the precautions taken by
the Recipient to protect its own confidential information. Regardless of any
provision of this Agreement to the contrary, the Recipient may disclose
Confidential Information (i) on a “need-to-know” basis to any of the Recipient's
(and in the case of AHS USAto the AHS Operating Companies and their) directors,
officers, employees, and permitted contractors or subcontractors to the extent
that the Recipient causes that individual to treat, hold, and maintain such
Confidential Information in the strictest confidence and only use such
Confidential Information for the purpose of performing the Recipient's
obligations under this Agreement and (ii) as required by law or any court or
governmental order, if, to the extent legally permissible, the Recipient
provides the Disclosing Party with prompt written notice of such requirement so
that the Disclosing Party may seek an appropriate protective order with respect
thereto.
d.    Return. Following termination of this Agreement and upon the Disclosing
Party's request, the Recipient will promptly deliver to the Disclosing Party all
materials containing or consisting of Confidential Information in the
Recipient's actual or constructive possession or control. At such time, the
Recipient will also destroy any Confidential Information in an intangible format
(e.g., electronic or magnetic) that is in its actual or constructive possession
or control on equipment or media owned or controlled by Recipient. Despite any
provision of this Agreement to the contrary, the Recipient may retain for its
records a single copy of any correspondence between the Recipient and the
Disclosing Party that contains Confidential Information, which correspondence
will be kept strictly confidential by the Recipient.


13

--------------------------------------------------------------------------------





e.    Ownership. All Confidential Information is and shall remain the property
solely of the Disclosing Party or the third party that provided such information
to the Disclosing Party, and the Recipient shall not obtain any right, title, or
interest in or to any Confidential Information under this Agreement or by the
performance of any obligations hereunder. The Recipient may not decompile,
reverse engineer, or disassemble any portion of the Disclosing Party's software,
programs, or code.
f.    Remedies. The Recipient acknowledges and agrees that, due to the unique
and highly sensitive nature of the Confidential Information and PHI, a breach of
this Section 12 would cause irreparable harm to the Disclosing Party for which
the Disclosing Party could not be adequately compensated by money damages.
Accordingly, the Recipient agrees that, in addition to all other remedies
available to the Disclosing Party in an action at law, in the event of any
breach or threatened breach by the Recipient of the terms of this Section 12,
the Disclosing Party shall, without the necessity of proving actual damages or
posting any bond or other security, be entitled to injunctive relief, including,
but not limited to, specific performance of the terms hereof.
13.    Intellectual Property
a.    AHS Entities' Property. The AHS Entities will retain all rights, title and
interest in and to each Service or deliverable, or portion thereof (except for
the Work Product set forth in Section 13(c)), all business processes, data,
databases, data formats and structures, software, documents, functionality,
interfaces, procedures, programs, records, reports, rules, screens, statistics,
and similar items and all intellectual property rights and other rights therein,
that is or was (i) disclosed or provided or made available or accessible by the
AHS Entities to Athena or obtained by Athena from any of the AHS Entities in
connection with this Agreement; (ii) developed or owned by the AHS Entities
prior to the Effective Date; (iii) conceived and reduced to practice by the AHS
Entities entirely on the AHS Entities' own time without using equipment,
supplies, facilities, trade secrets or Confidential Information of Athena; (iv)
licensed to the AHS Entities by a third party; or (v) generally applicable to
the AHS Entities' products and services and are not unique to the business of
Athena, as well as any intellectual property rights and derivative works
associated with any of the foregoing (collectively, the “AHS Entities'
Property”). No license is hereby granted to Athena in connection with AHS
Entities' Property, other than a non-exclusive, non-transferable,
non-sublicensable, personal, revocable license to use AHS Entities' Property for
the performance of Athena's obligations under this Agreement during the term of
this Agreement and during the Transition Assistance Period, and Athena shall not
use AHS Entities' Property for any other purpose. Athena hereby irrevocably and
exclusively assigns to the AHS Entities any and all right, title, and interest
that Athena might have in or to any and all AHS Entities' Property and shall use
all reasonable efforts to assist the AHS Entities in obtaining and enforcing,
anywhere in the world, all applicable intellectual property rights in any AHS
Entities' Property, in each case at the AHS Entities' expense.
b.    Athena Property. All business processes, data, databases, data formats and
structures, documents, functionality, interfaces, procedures, programs, records,
reports, rules, screens, statistics, and similar items (i) disclosed or provided
or made available or accessible by Athena to the AHS Entities or obtained by any
of the AHS Entities from Athena in connection with this Agreement (including,
but not limited to, data and databases provided by Athena under this Agreement
that have been processed or altered by any of the AHS Entities and the formats
for such data); (ii) developed or owned by Athena prior to the Effective Date;
(iii) conceived and reduced to practice by Athena without using Confidential
Information of any of the AHS Entities; or (iv) licensed to Athena by a third
party, as well as any intellectual property rights and derivative works
associated with any of the foregoing (all of the foregoing, collectively,
“Athena Property”) is and will at all times remain the property solely of Athena
or Athena's customers. No license is hereby granted to any of the AHS Entities
in connection with Athena Property, other than a non-exclusive,
non-transferable, non- sublicensable (except to permitted subcontractors
performing Services), revocable license to use Athena Property for the
performance of the AHS Entities' obligations under this Agreement, and none of
the AHS Entities shall use Athena Property for any other purpose or in violation
of Section 14. Each of the AHS Entities hereby irrevocably and exclusively
assigns to Athena any and all right, title, and interest that AHS Entity might
have in or to any and all Athena Property and shall use all reasonable efforts
to assist Athena in obtaining and enforcing, anywhere in the world, all
applicable intellectual property rights in any Athena Property, in each case at
Athena's expense.


14

--------------------------------------------------------------------------------





c.    AHS-Developed Property. Upon exercise of the Buyout Option or the
termination of this Agreement, and upon Athena's payment in full of any
applicable fees for the Work Product (as defined below) and subject to Sections
13(a) and 13(b), Athena shall own all right, title, and interest in and to the
following to the extent that they are developed by the AHS Entities for Athena
pursuant to an SOW: (i) any explanation of benefits data entry tool used to
provide services to Athena, to be developed under an SOW, and (ii) any other
tool or process that relates exclusively to the delivery of Services to Athena
and is developed by or behalf of any of the AHS Entities pursuant to an SOW
between Athena and any of the AHS Entities for such development, as well as any
intellectual property rights and derivative works associated with any of the
foregoing ((i) and (ii) collectively, “Work Product”). Each of the AHS Entities
shall use all reasonable efforts to assist Athena in obtaining and enforcing,
anywhere in the world, all such applicable intellectual property rights, in each
case at Athena's expense.
d.    License to AHS Property. Upon the exercise of the Buyout Option and
subject to the terms and conditions of this Agreement, the AHS Entities shall
grant to Athena and its wholly owned subsidiaries a worldwide, non- assignable,
non-sublicensable, personal, royalty-free, three-year license to use any other
tools or processes owned by any of the AHS Entities and developed by or on
behalf of any of the AHS Entities for Athena that relate to the delivery of
Services to Athena (“Licensed IP”). Athena shall be responsible for the
incremental direct costs incurred by the AHS Entities in connection with
segregating and delivering the Licensed IP. The AHS Entities are under no
obligation to provide any maintenance or upgrades for the Licensed IP and all
maintenance and upgrades would be performed by the AHS Entities, at Athena's
expense and pursuant to a separate written agreement by the parties. The AHS
Entities own all right, title and interest in and to any derivative works to the
Licensed IP.
14.    AthenaNet Access and Use
a.    Definitions
i.    “athenaNet” means software applications, associated databases, and
associated technology made available by Athena on an ASP basis that comprises
Athena's athenaNet® multi-user practice and clinical management system.
athenaNet technology includes, without limitation, the screens, functions, and
formats for organizing or presenting data and data made available by Athena as
part of athenaNet and the manuals, specifications, instructions, and training
provided by Athena in connection with athenaNet, whether written or otherwise.
ii.    “Other Systems” means other electronic systems or databases of Athena to
which any of the AHS Operating Companies may need access rights for the
performance of its obligations under this Agreement.
iii.    “Athena Systems” mean athenaNet and Other Systems, collectively.
b.    Access and Use. Each of the AHS Operating Companies shall comply with, and
shall ensure that each of its users comply with, the following terms:
i.    It will access and use the Athena Systems only as required to perform its
obligations under this Agreement, including, without limitation to enter data or
modify data or to upload or download documents, and in compliance with all
written policies and procedures that Athena may provide to the AHS Entities from
time to time (including, without limitation, policies and procedures for
administering role-based access levels and adding and removing users).
ii.    To the extent that, in order to provide the Services, it needs to use any
software, hardware, equipment, or other technology that is licensed to Athena by
a third party, it will access and use such technology only in compliance with
such license. Athena shall provide the terms and restrictions of such license to
the AHS Entities, secure for the AHS Operating Companies the right to access and
use any such third-party system, and shall pay any fees, costs, and expenses
associated with such access.


15

--------------------------------------------------------------------------------





iii.    It will not knowingly, directly or indirectly, export or transmit (A)
any software, application, access to any Athena Systems, or any related
documentation or technical data or (B) any product, part, process, or service
that is the direct product of any of the Services in or to any country to which
such export or transmission is restricted by regulation or statute without the
prior written consent, if required, of the Office of Export Administration of
the United States Department of Commerce or such other governmental entity as
may have jurisdiction over such export or transmission. In addition, and without
limitation of the foregoing, it will not knowingly, directly or indirectly,
export or transmit any of the foregoing to any country other than as required to
perform its obligations under this Agreement.
iv.    In accessing or using the Athena Systems, it will not (A) make such
access or use in connection with provision of any services to any third party;
(B) make such access or use other than through and by its own employees who are
registered with Athena individually as authorized users thereof; (C) make such
access or use other than by electronically secure means and methods approved in
advance in writing by Athena and only by the use of unique and confidential
Login IDs and passwords applied to each individual user; (D) resell, lease,
encumber, sublicense, distribute, publish, transmit, or provide such access or
use to any third party in any medium whatsoever; (E) make such access or use
accessible on any public system or multiple computer or user arrangement or
network to anyone except itself and Athena; (F) derive specifications from,
reverse engineer, reverse compile, disassemble, or create derivative works based
on Athena Systems applications; (G) copy data or screens from the Athena
Systems, except on an occasional basis as necessary to perform its obligations
under this Agreement; or (H) knowingly input or post through or to the Athena
Systems any content that is illegal, threatening, harmful, lewd, offensive, or
defamatory or that infringes the intellectual property rights, privacy rights,
or rights of publicity of others or that contains any virus, worm, Trojan Horse,
or other mechanism that could damage or impair the operation of the Athena
Systems or grant unauthorized access thereto.
v.    It will not make or operate or permit operation of any copy of any
elements of the Athena Systems, except as explicitly authorized by Athena in
writing or as may be necessary for the provision of the Services. If and to the
extent that it makes or operates any copy of the Athena Systems, such copy will
belong exclusively to Athena and will be located only upon a server with a root
password solely owned and controlled by Athena, and none of the AHS Entities
will restrict or permit restriction of electronic or physical access of Athena
to such server.
vi.    In accessing or using the Athena Systems, it will not order, review,
access, or use any data in excess of that reasonably necessary for it to perform
its obligations under this Agreement.
vii.    It will limit access to and use of the Athena Systems by its personnel
to secure levels agreed to by Athena. Each of the AHS Operating Companies is
responsible for the actions of individuals to which it grants access to the
Athena Systems. If any of the AHS Entities or any of its employees discloses
user credentials to an unauthorized person, the AHS Entities are validating the
identity and authority of such person to act on its behalf as to any access or
use of Athena Systems with such credentials and will be responsible for such
access and use. Each of the AHS Entities will notify Athena immediately if it
becomes aware of any unauthorized use of any Athena Systems username or
password, or, where applicable, a user making more than three failed system
log-on attempts during any given day, and will take reasonable steps with Athena
to shut off access to the Athena Systems by the individual associated with such
username or password.
c.    Facility Security. With respect to a facility owned or leased by or on
behalf of any of the AHS Operating Companies where it creates, receives,
maintains, or transmits PHI on behalf of Athena, where applicable, it shall
implement administrative, physical, and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of PHI
and Athena's Confidential Information. Capitalized terms used in this Section,
but not otherwise defined, shall have the same meaning as those terms in 45 CFR
§§160 through 164. Such safeguards shall include, without limitation:
i.    establishment and enforcement of appropriate clearance procedures and
supervision to assure that its workforce follows the requirements of this
Agreement consistent with the requirements of HIPAA;


16

--------------------------------------------------------------------------------





ii.    immediate and effective termination of access to PHI and Athena's Systems
by any of its staff upon that person's termination or reassignment;
iii.    training of its staff to assure that they comply with its obligations
consistent with the requirements of HIPAA;
iv.    implementation of appropriate disposal and reuse procedures with respect
to documents and equipment to protect PHI consistent with the requirements of
HIPAA;
v.    implementation of appropriate authentication and access controls to
safeguard PHI consistent with the requirements of HIPAA;
vi.    use of appropriate encryption when it transmits PHI electronically;
vii.    storage of PHI only for such periods as are necessary to perform work
under this Agreement and to conduct reasonable troubleshooting and
quality-control checking in connection with performance of such work;
viii.    maintenance of a formal program to comply with privacy and security
requirements, including written policies;
ix.    maintenance of a full-time privacy officer at each of the AHS Operating
Companies' facilities;
x.    prevention of the performance of any of the Services other than on the AHS
Operating Companies' premises;
xi.    ensuring that the AHS Operating Companies' facilities are guarded on a
24-hour-per-day basis and access to them is controlled by key cards and posted
guards or similar protection;
xii.    restriction of entry into work processing areas by proximity cards or
similar protection;
xiii.    restriction of employee access to the Internet, e-mail, and removable
media (including, without limitation, smart cards, USB devices, floppy disks,
CDs, DVDs, removable hard drives, and tapes) to deter removal of PHI from the
AHS Operating Companies' premises; and
xiv.    active maintenance of an appropriate business continuity and disaster
recovery plan to restore operations and services within the timeframes specified
by Athena.
d.    Audit
i.    Each of the AHS Entities will keep accurate and appropriate business
records pertaining to (A) the details of each transaction specified in the
invoices billed by AHS USA to Athena to the extent necessary to substantiate the
amounts billed; (B) the compliance program specified in Section 5(b); (C) the
physical, administrative, and technical security controls and measures in
respect of Confidential Information as specified in Section 11(b); (D) the
security measures to be maintained as specified in this Section 14; and (E)
access to and use of Athena Systems.
ii.    The AHS Entities shall, as soon as practicable following written request
of Athena, but no more frequently than quarterly, provide copies of their
records to Athena to the extent reasonably necessary to verify any reports
provided by any of them, compliance with the security measures outlined in this
Agreement, compliance with their other obligations under this Agreement, or any
charge or payment amount. Athena shall bear the costs relating to each such
records request.
iii.    Athena or its consultants may, upon reasonable advance written notice of
no less than ten business days, conduct quarterly financial, operational, and
security audits and assessments of the


17

--------------------------------------------------------------------------------





AHS Entities' Athena-dedicated operations and any shared service functions that
support Athena's account, which audits may include the physical, administrative,
and technical security measures in place at any facility at which Services are
provided. Such audits will take place during regular business hours at the
principal offices of the party being audited or at a mutually agreed location.
All audits will be scheduled in such a manner as not to interfere unreasonably
with the operations of the party that is subject to the audit. Athena shall bear
the costs relating to each such audit.
iv.    The AHS Operating Companies will each obtain an SSAE-16 Service
Organization Controls Report (“SOC 1”) no later than September 30, 2013, as well
as such other reports and certifications as Athena may reasonably require from
time to time, and shall actively maintain controls in the areas of information
technology, security, and business operations sufficient to maintain a current
SOC 1 Opinion regarding the sufficiency of the AHS Operating Companies' controls
and a current ISO 27001 certification or its equivalent.
15.    Insurance
The AHS Entities will use best efforts to apply for the following insurance as
soon as possible after the Effective Date and after obtaining such insurance
shall maintain throughout the remainder of the term of this Agreement commercial
general liability insurance that covers bodily injury or death as a result of
the provision of the Services, and under which Athena is named as an additional
insured with respect to a third-party claim against Athena for such bodily
injury or death arising as a proximate result of incorrect data entered into
data fields in athenaNet by either of the AHS Operating Companies, where such
incorrect data entry was not caused by the negligence, willful misconduct, or
error or omission of Athena. Each such policy shall provide thirty days' prior
notice of cancellation to Athena, and, upon request, a copy of the certificate
thereof shall be delivered to Athena. The minimum limits of liability of such
insurance, including applicable umbrella coverage, shall be $[___]** per claim
and $[___]** annual aggregate. The foregoing insurance policy shall be
maintained with companies which have a rating of at least “A-” and are within a
financial size category of not less than “Class VIII” in the most current Best's
Key rating Guide.
16.    Indemnification; Limitations
a.    Indemnification
i.    Indemnification by AHS USA. Subject to the limitations imposed by Section
16(c), AHS USA shall indemnify, defend, and hold harmless Athena, Athena's
Affiliates, and the respective directors, officers, managers, members,
shareholders and employees of any of the foregoing (“Athena Indemnitees”) from
and against any and all third party claims, suits, and proceedings and any
related damages, liabilities, losses, costs, and expenses (including, but not
limited to, reasonable attorneys' fees) (all of the foregoing, collectively,
“Claims”) to the extent that such Claims relate to or arise out of any of the
AHS Entities' (A) actions under Section 16(a)(iv)1-5; (B) breach of Section 12
of, or Appendix B to, this Agreement; (C) violation of any applicable law or
regulation that relate to the Services; (D) negligence or willful misconduct in
the entry of incorrect data in any data field in athenaNet that results in
bodily injury or death (to the extent not resulting from the acts or omissions
of the Athena Indemnitees or any representative of the Athena Indemnitees); (E)
failure to pay any taxes as and when due associated with any failure to fulfill
the AHS Entities' obligations as to taxes hereunder; or (F) the gross negligence
or willful misconduct of any of the AHS Entities in the performance of the
Services. AHS USA shall be relieved of any obligation to indemnify, defend, or
hold the Athena Indemnitees harmless with respect to any such claims, demands,
actions, damages, costs, and expenses to the extent they result from the acts or
omissions of the Athena Indemnitees. “Affiliates” means, with respect to any
legally recognizable entity, any other such entity directly or indirectly
Controlling, Controlled by, or under common Control with such entity. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a legally recognizable entity,
whether through the ownership of more than fifty percent (50%) of the voting
shares, by contract, or otherwise; but in any such case, such entity shall be
deemed to be an Affiliate only so long as such Control exists.


18

--------------------------------------------------------------------------------





ii    IP Indemnification by AHS USA. Subject to the limitations imposed by
Section 16(c), AHS USA shall indemnify, defend, and hold harmless the Athena
Indemnitees from and against any and all third party claims, suits, or
proceedings to the extent a claim is based on Athena's permitted use of the AHS
Entities' Property or Work Product under this Agreement constituting an
infringement of a patent issued as of the Effective Date, trademark, trade name,
trade secret, copyright, or other intellectual property right, and AHS USA will
pay those damages and costs finally awarded against the Athena Indemnitees in
any monetary settlement of such suit or action that are specifically
attributable to such claim. In the event that Athena's use of the same is
enjoined as a result of such a claim, AHS USA shall, at its sole option and
expense, either: (A) procure for Athena the rights necessary to continue using
the AHS Entities' Property or Work Product; or (B) replace or modify the
affected portion of the AHS Entities' Property or Work Product so that it no
longer infringes or misappropriates the third party's rights, provided that such
replaced or modified AHS Entities' Property or Work Product maintains the same
functionality. If AHS USA reasonably determines that neither of these options is
commercially reasonable, AHS USA may terminate this Agreement and Athena's
further use of any infringing portion of the AHS Entities' Property or Work
Product and Athena will have no further payment obligations hereunder except
with respect to accrued fees. The indemnity set forth in this Section 16 will be
Athena's sole and exclusive remedy and the AHS Entities' entire liability and
obligation for any claim of infringement or misappropriation in connection with
the subject matter of this Agreement The provisions of the foregoing indemnity
will not apply with respect to any instances of alleged infringement based upon
or arising out of (X) the AHS Entities' compliance with Athena's designs or
specifications in the development of Work Product or (Y) the use by Athena of
the AHS Entities' Property or Work Product: (I) in any manner for which the AHS
Entities' Property or Work Product was not designed; (II) that has been modified
by Athena or any third party; (III) in connection with or in combination with
any product, device, or software that has not been supplied or approved by the
AHS Entities; (IV) other than in compliance with this Agreement; or (V) in a
manner that is not reasonably foreseeable.
iii.    Indemnification by Athena. Subject to the limitations imposed by Section
16(c), Athena shall indemnify, defend, and hold harmless each of the AHS
Entities and their Affiliates and their respective directors, officers,
managers, members, shareholders, principals, and employees (“AHS Entities
Indemnitees”) from and against any and all Claims to the extent that such Claims
relate to or arise out of (A) Athena's actions under Sections 16(a)(ii)(X) or
(Y); (B) Athena's breach of Section 12 or Appendix B to, this Agreement; (C)
acts or omissions of Athena or its representatives in the provision of data; (D)
Athena's violation of any applicable law or regulation; (E) business rules or
instructions provided by Athena to the AHS Indemnitees under this Agreement or
any actions duly taken by the AHS Entities in conformity with this Agreement,
without error or defect by the AHS Entities and at the written request or
instruction of Athena; (F) Athena's provision of services to Athena's customers,
including any malpractice claims and defects or deficiencies in the service or
products provided by Athena to its customers (to the extent the same is not
caused by an act or omission of the AHS Entities); (G) Athena's failure to pay
any taxes as and when due; or (H) Athena's gross negligence or willful
misconduct in connection with this Agreement. Athena shall be relieved of any
obligation to indemnify, defend, or hold the AHS Entities Indemnitees harmless
with respect to any such claims, demands, actions, damages, costs, and expenses
to the extent they result from the acts or omissions of the AHS Entities
Indemnitees.
iv.    IP Indemnification by Athena. Subject to the limitations imposed by
Section 16(c), Athena shall indemnify, defend, and hold harmless the AHS
Entities Indemnitees from and against any and all third party claims, suits, or
proceedings to the extent a claim is based on the AHS Entities Indemnitees
permitted use of the Athena Property under this Agreement constituting an
infringement of a patent issued as of the Effective Date, trademark, trade name,
trade secret, copyright, or other intellectual property right, and Athena will
pay those damages and costs finally awarded against the AHS Entities Indemnitees
in any monetary settlement of such suit or action that are specifically
attributable to such claim. In the event that AHS Entities Indemnitees' use of
the same is enjoined as a result of such a claim, Athena shall, at its sole
option and expense, either: (A) procure for the AHS Entities Indemnitees the
rights necessary to continue using the Athena Property; or (B) replace or modify
the affected portion of the Athena Property so that it no longer infringes or
misappropriates the third party's rights, provided that such replaced or
modified Athena Property maintains the same functionality. If Athena, in its
reasonable discretion, determines that neither of these options is commercially
reasonable, Athena may terminate


19

--------------------------------------------------------------------------------





this Agreement and the AHS Entities Indemnitees will have no further obligations
hereunder. The indemnity set forth in this Section 16 will be the AHS Entities
Indemnitees' sole and exclusive remedy and Athena's entire liability and
obligation for any claim of infringement or misappropriation in connection with
the subject matter of this Agreement The provisions of the foregoing indemnity
will not apply with respect to any instances of alleged infringement based upon
or arising out of the use of the Athena Property: (1) in any manner for which
the Athena Property was not designed; (2) that has been modified byAHS Entities
Indemnitees or any third party, unless approved in writing by Athena; (3) in
connection with or in combination with any product, device, or software that has
not been supplied or approved by Athena; (4) other than in compliance with this
Agreement; or (5) in a manner that is not reasonably foreseeable.
v.    Procedure. Each indemnitee shall promptly notify the party from which it
is seeking indemnification of any Claim that might give rise to that party's
obligations under this Section 16, and that party shall be relieved of such
obligations as to that indemnitee if the indemnitee fails to provide such notice
and that party is materially harmed by such failure. The indemnifying party
shall have the right to immediately take control of the defense and
investigation of such Claim and to employ and engage attorneys of its sole
choice to handle and defend the same, at the its sole expense. Each indemnitee
shall cooperate in all reasonable respects with the indemnifying party and its
attorneys in the investigation, trial, and defense of each Claim and any appeal
arising therefrom; provided, however, that the indemnitee may participate, at
its own expense, in such investigation, trial, and defense of such Claim and any
appeal arising therefrom. No party shall be liable for any costs or expenses
incurred without that party's prior written authorization. No party shall settle
any Claim on behalf of any indemnitee without that indemnitee's prior written
consent.
b.    Force Majeure. No party will be responsible or liable under this Agreement
to the other party for any delay, error, lost data, failure to perform,
interruption, or disruption in the Services or disclosure of data caused by or
resulting from any natural fire, severe weather, earthquake, flood, or other
natural disaster or act of God; power failure; failure of the world wide web, an
internet service provider, the internet, or other non-proprietary means of
communication/connectivity utilized in connection with the Services; hacking or
electronic vandalism; or other unavailability of the means of electronic
communication between the parties for the provision of information relating to
or in connection with the Services; legal act of a public authority; or strike,
lockout, riot, or act of war if such cause is beyond the reasonable control of
the party otherwise chargeable and that party has otherwise acted with
reasonable care and in conformity with this Agreement with respect to such
cause. With respect to any disclosure, corruption, or unavailability of data, no
party will be responsible under this Agreement if it has adopted reasonable,
diligent, and appropriate steps to maintain the security of its communications
and facilities and to maintain the security, availability, and integrity of
practice and other information relating to the provision of the Services in its
possession or control. Notwithstanding the foregoing, such cause will not
include a party's lack of funds, lack of credit, or other financial inability to
perform. If AHS USA or Athena intends to rely on any of the foregoing conditions
to forgive its performance or lack of performance under this Agreement, it will
timely so notify the other party in order to permit the other party in its sole
but reasonable discretion to suspend or curtail its own performance under this
Agreement for such time as the condition continues and, if such condition
continues for seven business days or more, the party not affected by the force
majeure event may terminate the Agreement upon one hundred and eighty days'
notice to the other party, provided that such party provides such notice if at
all within ten business days or such other period as mutually agreed between the
parties following affected party's notification of reliance on this provision.
c.    Limitation of Liability. Notwithstanding any provision of this Agreement
to the contrary, no party hereto shall, in any event, regardless of the form of
claim, be liable to the other party for (i) any indirect, special, punitive,
exemplary, speculative, or consequential damages (including, but not limited to,
any loss of use, loss of data, business interruption, and loss of income or
profits), regardless of whether it had an advance notice of the possibility of
any such damages; or (ii) damages relating to any claim that accrued more than
two years before the institution of adversarial proceedings thereon. WITH
RESPECT TO ALL CLAIMS, ACTIONS, AND CAUSES OF ACTION ARISING OUT OF, UNDER, OR
IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION, WHETHER IN
CONTRACT OR TORT (INCLUDING NEGLIGENCE, STRICT LIABILITY, OR OTHERWISE) AND
WHETHER OR NOT


20

--------------------------------------------------------------------------------





SUCH DAMAGES ARE FORESEEN, THE RESPECTIVE LIABILITY HEREUNDER OF THE AHS
ENTITIES, COLLECTIVELY, WILL NOT EXCEED, IN THE AGGREGATE: (A) FROM THE
EFFECTIVE DATE OF THE [___]** UNTIL THE [___]** ANNIVERSARY OF THE EFFECTIVE
DATE OF THE [___]**, THE GREATER OF (1) $[___]** OR (2) THE TOTAL AMOUNT OF FEES
ACTUALLY PAID TO AHS USA BY ATHENA UNDER THE [___]** DURING THE [___]** PERIOD
IMMEDIATELY PRECEDING THE DATE THAT THE CLAIM, ACTION, OR CAUSE OF ACTION AROSE
OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT; (B) FROM THE EFFECTIVE DATE
OF ANY [___]** UNTIL THE [___]** ANNIVERSARY OF THE EFFECTIVE DATE OF ANY
[___]**, THE GREATER OF (1) [___]** MULTIPLIED BY THE TOTAL AMOUNT OF FEES
ACTUALLY PAID TO AHS USA BY ATHENA FOR THE MONTH PRECEDING THE DATE THAT THE
CLAIM AROSE, OR (2) THE TOTAL AMOUNT OF FEES ACTUALLY PAID TO AHS USA BY ATHENA
UNDER THE [___]** DURING THE [___]** PERIOD IMMEDIATELY PRECEDING THE DATE THAT
THE CLAIM, ACTION, OR CAUSE OF ACTION AROSE OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT; AND (C) AFTER THE [___]** ANNIVERSARY OF THE EFFECTIVE DATE OF
[___]**, THE TOTAL AMOUNT OF FEES ACTUALLY PAID TO AHS USA BY ATHENA UNDER THE
[___]** DURING THE [___]** PERIOD IMMEDIATELY PRECEDING THE DATE THAT THE CLAIM,
ACTION, OR CAUSE OF ACTION AROSE OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT (“LOOK BACK PERIOD”), LESS ANY FEES ALREADY ALLOCATED FOR PRIOR CLAIMS
DURING THE LOOK BACK PERIOD. THE IMMEDIATELY FOREGOING LIMITATION IN THIS
SECTION 16(c) WILL NOT APPLY TO THE EXTENT THAT CLAIMS, ACTIONS, AND CAUSES OF
ACTION ARISE OUT OF, UNDER OR IN CONNECTION WITH AHS USAS OBLIGATIONS CONTAINED
IN SECTION 13 (INTELLECTUAL PROPERTY), SECTION 12 (CONFIDENTIALITY), APPENDIX B,
OR WITH RESPECT TO ANY ACT OR OMISSION OF THE AHS ENTITIES FOR WHICH ATHENA IS
COVERED AS AN ADDITIONAL INSURED AS PROVIDED ABOVE IN SECTION 15, UP TO THE
FINAL AMOUNT ACTUALLY RECOVERED BY ANY OF THE AHS ENTITIES FROM THE INSURER
UNDER THE INSURANCE POLICY WITH RESPECT TO SUCH ACT OR OMISSION. THE PARTIES
ACKNOWLEDGE THAT THE LIMITATIONS AND DISCLAIMERS SET FORTH IN THIS AGREEMENT
WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.
17.    General Provisions
a.    Nothing in this Agreement is intended or shall be construed or interpreted
to give any person or entity other than the parties hereto any legal or
equitable right, remedy, or claim under or in respect of this Agreement or any
provision contained herein.
b.    This Agreement may be executed in counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.
c.    If any controversy or claim arises relating to this Agreement, the parties
will attempt in good faith to negotiate a solution to their differences,
including progressively escalating any controversy or claim through senior
levels of management. If negotiation does not result in a resolution within
thirty days of the date when one party first notifies the other of the
controversy or claim, either party may resort to litigation under Section 17(d).
d.    This Agreement shall be governed and construed in all respects in
accordance with the laws of the Commonwealth of Massachusetts. Any claims
relating to this Agreement or the provision of the Services shall be brought in
the federal or state courts sitting in Massachusetts, and AHS USA shall be
considered the AHS Operating Companies' agent for service of process.
e.    Nothing in this Agreement shall be deemed to create a partnership, joint
venture, agency, or employment relationship between any of the parties hereto.
The AHS Entities shall each be deemed to be an independent contractor. Except as
expressly provided in this Agreement, each of the AHS Entities shall be
responsible for all of its costs and expenses incurred in connection with the
provision of the Services, including, but not limited to, all costs and expenses
pertaining to its employees and agents.


21

--------------------------------------------------------------------------------





f.    No party may assign any of its rights or obligations under this Agreement
to any third party without the prior written consent of the other party;
provided, however, that either party may assign its rights and obligations
hereunder to any of its Affiliates or any successor-in-interest as the result of
merger, consolidation, or the acquisition of all or substantially all of the
assets of, or a majority equity interest in such party.
g.    Any amendment of or supplement to this Agreement, and any waiver of any
breach or provision hereof, must be in writing and signed by both parties.
h.    All notices and other communications under this Agreement (other than
routine operational communications) must be in writing and shall be deemed given
(i) upon hand delivery, (ii) one day after deposit with an internationally
recognized overnight courier with a reliable system for tracking delivery, or
(iii) upon receipt of facsimile or electronic mail with confirmation of
delivery, in each case to the address, facsimile number, or email address of the
intended recipient set forth below or such other address, facsimile number, or
email address as the intended recipient may specify by notice from time to time:
If to AHS
USA
Access Healthcare Services USA, LLC
Address:
Attn:
Facsimile:
Email:
 
If to Athena:
athenahealth, Inc.
311 Arsenal Street
Watertown, MA 02472
USA
Attn:
Facsimile:
Email:



In witness whereof, the parties hereto have executed this Agreement as of the
Effective Date,
Access Healthcare Services USA, LLC        athenahealth, Inc.
By: /s/ Anurag Jain______________        By: /s/ Jonathan Bush_____________
Name: Anurag Jain                Name: Jonathan Bush
Title: Chairman                    Title: CEO
Date: July 31, 2013                Date: July 31, 2013






22

--------------------------------------------------------------------------------







SCHEDULE 1
EXISTING AND PROSPECTIVE REVENUE CYCLE AND ELECTRONIC HEALTH RECORD CLIENTS
EXISTING CLIENTS
1    [___]**
2    [___]**
3    [___]**
4    [___]**
5    [___]**
6    [___]**
7    [___]**
8    [___]**
9    [___]**
10    [___]**
11    [___]**
12    [___]**
13    [___]**
14    [___]**
15    [___]**
16    [___]**
17    [___]**
18    [___]**
19    [___]**
20    [___]**
PROSPECTIVE CLIENTS
1.    [___]**
2.    [___]**
3.    [___]**
4.    [___]**
5.    [___]**
6.    [___]**








23

--------------------------------------------------------------------------------







SCHEDULE 2
LISTING COMPETITORS
[___]**


24

--------------------------------------------------------------------------------







SCHEDULE 3
PRICING


25

--------------------------------------------------------------------------------





Location
Process
Voice/Non-Voice
Unit of Work
Productivity Guidance
Rate
India
BLADE
Non-Voice
Image
N/A
$[___]**
India
Data Entry
Non-Voice
EOB Line
N/A
$[___]**
India
Data Entry - New Patient
Non-Voice
EOB Line
N/A
$[___]**
India
Posting Analyst
Non-Voice
Transaction
N/A
$[___]**
India
PKC
Non-Voice
FTE Hour
N/A
$[___]**
India
Unpostables
Non-Voice
FTE Hour
N/A
$[___]**
India
Matchcon
Non-Voice
FTE Hour
N/A
$[___]**
India
Posting QA
Non-Voice
FTE Hour
N/A
$[___]**
India
Remittance Tracking
Voice
Claim
6 / hour
$[___]**
India
Unpostables Tracking
Voice
Claim
6 / hour
$[___]**
India
Denials Management - Voice
Voice
Claim
6 / hour
$[___]**
India
Denials Management - Non-Voice
Non-Voice
Claim
15 / hour
$[___]**
India
Expanded Services - Voice
Voice
Claim
6 / hour
$[___]**
India
Expanded Services
Non-Voice
Claim
15 / hour
$[___]**
India
Enrollment Services - Non-Voice
Non-Voice
FTE Hour
N/A
$[___]**
India
Enrollment Services - Voice
Voice
FTE Hour
N/A
$[___]**
India
Clinical Document Services - Clinical Skill Set
Non-Voice
FTE Hour
N/A
$[___]**
India
Clinical Document Services - Non-Clinical Skill Set
Non-Voice
FTE Hour
N/A
$[___]**
India
Coordinator
Voice
FTE Hour
N/A
$[___]**
India
Credentialing - Non-Voice
Non-Voice
FTE Hour
N/A
$[___]**
India
Credentialing - Voice
Voice
FTE Hour
N/A
$[___]**
[___]**
Claim Tracking - Voice
Voice
Claim
6 / hour
$[___]**
[___]**
Denials Management - Voice
Voice
Claim
6 / hour
$[___]**
[___]**
Enrollment Services - Voice
Voice
FTE Hour
N/A
$[___]**



26

--------------------------------------------------------------------------------





APPENDIX B
BUSINESS ASSOCIATE TERMS AND CONDITIONS
1.    Definitions. For purposes of this Appendix, capitalized terms used, but
not otherwise defined in this Agreement or this Appendix shall have the same
meaning as given to those terms in 45 CFR §§160 and 164, which definitions are
incorporated in this Appendix by reference. For purposes of this Appendix,
“Business Associate” refers to the AHS Operating Companies, and “Covered Entity”
or “Athena” refers to Athena. “Privacy Rule” refers to the privacy standards
adopted under HIPAA and set forth at 45 CFR Part 160 and Part 164 Subparts A and
E. “Security Rule” refers to the security standards adopted under HIPAA and set
forth at 45 CFR Part 160 and Part 164 Subparts A and C. “HIPAA Final Rule”
refers to the regulations promulgated by the U.S. Department of Health and Human
Services, which amended the HIPAA Privacy and Security Rules pursuant to the
Health Information Technology for Economic and Clinical Health Act (the “HITECH
Act”), extending certain HIPAA obligations to business associates and their
subcontractors.
2.    Obligations and Activities of Business Associate. Business Associate will:
a.    not use or disclose Protected Health Information that it receives from or
on behalf of Athena or that it creates on behalf of Athena (collectively “PHI”)
other than as permitted or required by this Appendix, or as required by law;
b.    not use or disclose PHI in a manner that would violate the requirements of
the Privacy Rule when done by Athena, except as permitted by Section 3, below;
c.    use appropriate safeguards to prevent use or disclosure of the PHI other
than as provided for by this Appendix and shall, after the compliance date of
the HIPAA Final Rule, comply with the Security Rule with respect to Electronic
PHI, to prevent use or disclosure of such information other than as provided for
by the Agreement and this Appendix;
d.    implement administrative, physical, and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of PHI (including electronic PHI);
e.    mitigate, to the extent practicable, any harmful effect that is known to
Business Associate of a use or disclosure of PHI by Business Associate in
violation of the requirements of this Appendix;
f.    report to Athena as soon as practicable and as required by HIPAA and the
HITECH Act, as implemented by the HIPAA Omnibus Final Rule (“HIPAA Final Rule”)
and any subsequent amendment thereto, or any subsequent rule or regulation
interpreting or modifying HIPAA or the HITECH Act, any use or disclosure of PHI
by Business Associate other than as provided for by this Agreement and any
Security Incident (as defined in the Security Rule) with respect to electronic
PHI;
g.    upon discovery of any Breach involving Unsecured PHI, notify Athena of
that Breach without unreasonable delay; provided, however, that the parties
acknowledge and agree that this Section constitutes notice by Business Associate
to Athena of the ongoing existence and occurrence of attempted but Unsuccessful
Security Incidents (as defined below) for which notice to Athena by Business
Associate shall be required only upon request. “Unsuccessful Security Incidents”
shall include, but not be limited to, pings and other broadcast attacks on
Business Associate's firewall, port scans, unsuccessful log-on attempts, denials
of service, and any combination of the above, so long as no such incident
results in unauthorized access, use, or disclosure of PHI. Business Associate's
notification to Athena shall include (i) identification, to the extent possible,
of each individual whose Unsecured PHI has been, or is reasonably believed by
Business Associate to have been accessed, used, or disclosed through the Breach;
(ii) any other information known to Business Associate that Athena is required
to include in its notice to affected individuals; and (iii) any other
information that would need to be included in Athena's accounting of disclosures
under HIPAA or the HITECH Act, as implemented by the HIPAA Final Rule and any
subsequent amendment thereto or any subsequent rule or regulation interpreting
or modifying HIPAA or the HITECH Act;


27

--------------------------------------------------------------------------------





h.    ensure that any agent, including a subcontractor, to whom it provides PHI
agrees to the same restrictions and conditions that apply through this Agreement
to Business Associate with respect to such information;
i.    provide access, at the request of Athena, to PHI in a Designated Record
Set, to Athena or, as directed by Athena, to an Individual in order to meet the
requirements under 45 CFR § 164.524;
j.    make each amendment to PHI in a Designated Record Set that Athena directs
or agrees to pursuant to 45 CFR § 164.526 at the request of Athena or an
Individual;
k.    make its internal practices, books, and records relating to the use and
disclosure of PHI available to the Secretary, in a time and manner designated by
the Secretary, for purposes of the Secretary determining Athena's compliance
with the Privacy Rule;
l.    document such disclosures of PHI and information related to such
disclosures as would be required for Athena to respond to a request by an
Individual for an accounting of disclosures of PHI in accordance with 45 CFR §
164.528;
m.    provide to Athena or an Individual, information collected in accordance
with this Agreement, to permit Athena to respond to a request by that Individual
for an accounting of disclosures of PHI in accordance with 45 CFR § 164.528;
n.    establish and enforce appropriate clearance procedures and supervision to
assure that its workforce follows requirements consistent with HIPAA;
o.    act immediately and effectively to terminate access to PHI of any of its
staff upon such staff member's termination or reassignment;
p.    provide appropriate training for its staff to assure that its staff
complies with its obligations consistent with the requirements of HIPAA; and
q.    implement appropriate (i) disposal and reuse procedures with respect to
documents and equipment, (ii) authentication and access controls, and (iii)
appropriate encryption to protect PHI consistent with the requirements of the
Security Rule.
3.    Permitted Uses and Disclosures by Business Associate.
a.    Except as otherwise limited in this Agreement or by other applicable
federal or state law, Business Associate may use PHI to perform functions,
activities, or services for, or on behalf of, Athena, and for the proper
management and administration of Business Associate, provided that such use
would not violate the Privacy Rule if done by Athena. To the extent Business
Associate is carrying out any of Athena's obligations under the Privacy Rule
pursuant to the terms of the Agreement or this Appendix, Business Associate
shall comply with the requirements of the Privacy Rule that apply to Athena in
the performance of such obligation(s). Business Associate will not record,
store, or retain PHI in any form except as and to the extent necessary to
provide its services. Business Associate will immediately cease such use when
the provision of its services to Athena is complete.
b.    Business Associate will not disclose PHI to any person or entity other
than Athena or, to the extent required for the performance of Business
Associate's services to Athena, the individual to whom such PHI relates or the
medical practice from which that PHI was obtained. Business Associate may use
PHI to report violations of law to appropriate federal and state authorities,
consistent with 45 C.F.R. § 164.502(j)(1).
c.    With Athena's prior written consent, Business Associate may use PHI to
provide Data Aggregation services as permitted by 45 C.F.R. §
164.504(e)(2)(i)(B).


28

--------------------------------------------------------------------------------





d.    With Athena's prior written consent, Business Associate may create
de-identified PHI in accordance with the standards set forth in 45 C.F.R. §
164.514(b) and may use or disclose such de-identified data for any purpose.
4.    Obligations of Athena.
a.    Athena shall notify Business Associate of any limitation(s) in an
applicable notice of privacy practices in accordance with 45 C.F.R. § 164.520,
to the extent that such limitation may affect Business Associate's use or
disclosure of PHI. Athena shall provide such notice no later than fifteen days
prior to the effective date of the limitation.
b.    Athena shall notify Business Associate of any changes in, or revocation
of, permission by an Individual to use or disclose PHI, to the extent that such
changes may affect Business Associate's use or disclosure of PHI. Athena shall
provide such notice no later than fifteen days prior to the effective date of
the change. Athena shall obtain any consent or authorization that may be
required by the HIPAA Privacy Rule, or applicable state law, prior to furnishing
Business Associate with PHI.
c.    Athena shall notify Business Associate of any restrictions on the use or
disclosure of PHI that Athena has agreed to in accordance with 45 CFR § 164.522,
to the extent that such restriction may affect Business Associate's use or
disclosure of PHI. Athena shall provide such notice no later than fifteen days
prior to the effective date of the restriction.
d.    Athena shall not request Business Associate to use or disclose PHI in any
manner that would not be permissible under the Privacy Rule, the Security Rule,
or the HIPAA Final Rule if done by Athena, except as permitted pursuant to the
provisions of Section 3 of this Appendix.
5.    Term and Termination.
a.    Upon material breach of the terms of this Appendix by Business Associate,
Athena:
i.    will provide an opportunity for Business Associate to cure the breach or
to end the violation, and, if Business Associate does not cure the breach or end
the violation within the reasonable time specified by Athena, Athena will have
the right to terminate this Agreement effective on notice of termination,
without further liability by reason of such termination; or
ii.    if cure is not possible, will have the right immediately to terminate
this Agreement without further liability by reason of such termination;
b.    Except as provided in paragraph (c) of this Section, upon any termination
or expiration of this Agreement, Business Associate will return all PHI.
Business Associate will retain no copies of PHI in any form.
c.    If return or destruction of the PHI is not feasible, Business Associate
will notify Athena in writing of the conditions that make its return or
destruction not feasible. Business Associate will extend the protections of this
Agreement to such PHI and limit further uses and disclosures of such PHI to
those purposes that make its return or destruction not feasible, for so long as
Business Associate maintains such PHI.
d.    The obligations of Business Associate under paragraphs (b) and (c) of this
Section will survive the termination of this Agreement.
6.    Miscellaneous. The parties agree to take such action to amend the terms of
this Appendix from time to time as is necessary for either party to comply with
the requirements of HIPAA, the Privacy Rule, the Security Rule, and the HIPAA
Final Rule. Any ambiguity in this Agreement will be resolved to permit
compliance with the Privacy Rule and the Security Rule and the HIPAA Final Rule.
Any notice under this Agreement shall be given by recognized overnight delivery
service or by certified mail, and notice shall be


29

--------------------------------------------------------------------------------





deemed to have been given upon receipt. This Appendix may be modified, or any
rights under it waived, only by a written document executed by the authorized
representatives of both parties. Nothing in this Appendix shall confer any
right, remedy, or obligation upon anyone other than Business Associate and
Athena. This Appendix is the complete and exclusive agreement between the
parties with respect to the subject matter hereof, superseding and replacing all
prior agreements, communications, and understandings (written and oral)
regarding its subject matter.


30

--------------------------------------------------------------------------------







SUPPORT AGREEMENT
This Support Agreement (this “Agreement”) is entered into as of July 31,2013
(the “Support Agreement Effective Date”), by and between athenahealth, Inc., a
Delaware corporation with a primary business address of 311 Arsenal Street,
Watertown, Massachusetts 02472 USA (hereinafter referred to as “Athena”) and
Access Healthcare Services Private Limited, a company incorporated under the
Indian Companies Act with a primary business address of Kochar Technology Park,
SP-31A Ambattur Industrial Estate, Chennai 600058, Tamil Nadu, India (“AHS
India”) (AHS India and Athena, individually a “Party” and collectively, the
“Parties”).
WHEREAS, Athena is concurrently entering into the Services Agreement, dated as
of July 31, 2013, with Access Healthcare Services USA, LLC, a Delaware limited
liability company with a primary business address of 8117 Preston Road, Suite
300, Dallas, Texas 75225 USA (“AHS USA”), a wholly owned subsidiary of AHS
India, to perform certain healthcare related business process outsourcing
services for Athena (“Services Agreement”) and such Services Agreement is
attached hereto as Exhibit A;
WHEREAS, the Parties desire that AHS India support certain of AHS USA's
obligations set forth in the Services Agreement and that AHS India guarantees
certain current and future obligations of AHS USA under the Services Agreement;
and
WHEREAS, the Parties desire that any new entity formed by AHS India, including
AHS Philippines to be bound by certain provisions of the Services Agreement.
NOW, THEREFORE, in consideration of the promises contained herein the Parties
agree as follows:
1.    Definitions:
Any capitalized terms not otherwise defined in this Agreement have the meanings
ascribed to them in the Services Agreement.
2.    Operating Companies:
Pursuant to the Services Agreement, the Operating Companies will be providing
the Services to Athena. The Parties acknowledge, however, that AHS Philippines
has not been formed as of the Support Agreement Effective Date. Once AHS India
forms AHS Philippines, AHS India will cause AHS Philippines to sign an
agreement, which contains terms and obligations substantially similar to the
terms and obligations of AHS India as set forth in Section 3 of this Agreement.
3.    Obligations:
AHS India will be bound by the obligations in the following provisions of the
Services Agreement, to the same extent as AHS USA: Section 2(h) (Transition
Assistance), Section 3(c)(ii) (Contribution of Resources), Section 3(e)
(Dedicated Services), Section 3(f) (Exclusivity), Section 3(g) ([ ]** Voice
Services), Section 4 (Buy-Out Option), Section 8 (Compliance with Laws), Section
10 (Non-Solicitation, Non-Compete), Section 11 (HIPPA), Section 12
(Confidentiality), Section 13 (Intellectual Property), Section 14 (AthenaNet
Access and Use), Section 15 (Insurance), and Appendix B (Business Associate
Terms and Conditions). AHS India makes the same representations and warranties
set forth in Section 5 (Representations, Warranties, and Covenants of AHS USA)
of the Services Agreement to the extent such representations and warranties
apply to AHS India.
4.    Guarantee:
AHS India does hereby guarantee to Athena the punctual and faithful performance
by AHS USA of each and every duty, promise, covenant, and obligation of AHS USA
under and in accordance with the Services Agreement, including, without
limitation, AHS USA's indemnification obligations


31

--------------------------------------------------------------------------------





under Section 16(a)(i) (Indemnification by AHS USA) and Section 16(a)(ii) (IP
Indemnification by AHS USA).
5.    Duration:
This Agreement shall be co-terminous with the Services Agreement and continue in
full force and effect throughout the term of the Services Agreement and any
renewals or extensions thereof, and for so long as any of AHS USA's Obligations
under the Services Agreement shall remain.
6.
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, AHS INDIA DOES NOT
MAKE ANY REPRESENTATIONS OR WARRANTIES TO ANY PERSON OR ENTITY WITH RESPECT TO
THE SERVICES. AHS INDIA SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT. NO AGENT OR EMPLOYEE OF
AHS INDIA IS AUTHORIZED TO MAKE ANY EXPANSION, MODIFICATION, OR ADDITION TO THIS
LIMITATION AND EXCLUSION OF WARRANTIES IN THIS AGREEMENT.

7.
The guarantees, obligations, and promises of AHS India set forth in this
Agreement are subject to the same limitations of liability set forth in Section
16(c) (Limitation of Liability) of the Services Agreement and the Force Majeure
clause set forth in Section 16(b) of the Services Agreement.

8.
Nothing in this Agreement is intended or shall be construed or interpreted to
give any person or entity other than the Parties hereto any legal or equitable
right, remedy, or claim under or in respect of this Agreement or any provision
contained herein.

9.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument.

10.
If any controversy or claim arises relating to this Agreement, the Parties will
attempt in good faith to negotiate a solution to their differences, including
progressively escalating any controversy or claim through senior levels of
management. If negotiation does not result in a resolution within thirty days of
the date when one Party first notifies the other of the controversy or claim,
either Party may resort to litigation under Section 11.

11.
This Agreement shall be governed and construed in all respects in accordance
with the laws of the Commonwealth of Massachusetts. Any claims relating to this
Agreement or the provision of the Services shall be brought in the federal or
state courts sitting in Massachusetts, and AHS USA shall be considered the AHS
Operating Companies' agent for service of process.

12.
Nothing in this Agreement shall be deemed to create a partnership, joint
venture, agency, or employment relationship between any of the Parties hereto.
AHS India shall be deemed to be an independent contractor. Except as expressly
provided in the Services Agreement, AHS India shall be responsible for all of
its costs and expenses incurred in connection with the provision of the
Services, including, but not limited to, all costs and expenses pertaining to
its employees and agents.

13.
No Party may assign any of its rights or obligations under this Agreement to any
third party without the prior written consent of the other Party; provided,
however, that either party may assign its rights and obligations hereunder to
any successor-in-interest as the result of merger, consolidation, or the
acquisition of all or substantially all of the assets of, or a majority equity
interest in such Party.

14.
Any amendment of or supplement to this Agreement, and any waiver of any breach
or provision hereof, must be in writing and signed by both Parties.



32

--------------------------------------------------------------------------------





15.
This Agreement is the entire agreement of the Parties relating to the subject
matter set forth herein. There are no other prior or collateral understandings
or agreements between the Parties other than those specifically described
herein.

16.
All notices and other communications under this Agreement (other than routine
operational communications) must be in writing and shall be deemed given (a)
upon hand delivery, (b) one day

after deposit with an internationally recognized overnight courier with a
reliable system for tracking delivery, or (c) upon receipt or facsimile or
electronic mail with confirmation of delivery, in each case to the address,
facsimile number, or email address of the intended recipient set forth below or
such other address, facsimile number, or email address as the intended recipient
may specify by notice from time to time.
If to AHS
India
AccessHealthcareServices Private, Ltd.
Address:
India
Attn:
Facsimile:
Email:


If to Athena
Athenahealth, Inc.
311 Arsenal Street
Watertown, MA 02472
USA
Attn:
Facsimile:
Email:





In WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
on their behalf by their fully authorized officers, all as of the day and year
first written.
Access Healthcare Services Private Limited        athenahealth, Inc.
By: /s/ Shaji Ravi    _________            By: /s/ Jonathan Bush_____________
Name: Shaji Ravi                    Name: Jonathan Bush
Title: Director                        Title: CEO
Date: July 31, 2013                    Date: July 31, 2013


33